Title: To James Madison from Elias Vanderhorst, 10 July 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol July 10th. 1801
					
					I had the pleasure of writing to you on the 12h. of May last with duplicate, since 

which I have not been honored with any of your favors.
					Enclosed you will be pleased to receive Accts. of all the Imports & Exports, by 

American Vessels, which have taken place within my District—for the half year ending the 30th. 

Ultmo.  I likewise enclose you a few of our latest News–Papers and also a London Price 

Current, to which I beg leave to refer you for what is now passing here of a Public nature.
					The growing Crops of every Kind in this Country are at present extremly 

Promising, and if the Season for the Harvest proves favorable the produce of them will in all 

probability be very abundant, but notwithstandg. this flattering appearance and the vast 

Importations of Grain, Flour &C. that we have had & which still continues, the price of 

each has Just advanced again after the great fall which they had so recently experienced.
					I am sorry to say that the State of my Health for some time past, has been such 

as to render it necessary for me frequently to Visit Bath for a few days.  I have therefore, 

in order to guard against any interruption to my Consular Affairs at such times, thought 

proper to appoint Mr. Richard Vigor, my Secretary, to be my Agent for transacting them at 

any Period when I may be absent, well Knowing from the long experience I have had of his 

care & attention to business that I can fully & Safely depend upon him. At foot hereof 

you have his Signature in case a reference to it should at any time here after be necessary. 

 I have the Honor to be with great Respect, Sir, Your most Obt. & most Hle Servt.
					
						Elias Vander Horst
					
					
						The Hand Writing of Richard Vigor.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
